DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Responsive to communications filed on December 16, 2020, amendments to the claims have been acknowledged. Claims 2 and 10 are canceled by applicant and new claims 21 and 22 were added. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 13 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al., (US 20150044545).
Regarding claims 1, 3-5, 13 and 16-18, Liu discloses a rechargeable battery design that comprises a sodium (Na)/potassium (K) liquid metal alloy anode (CLAIMS 1, 3 and 4) and a cathode [0018], the alloy has a concentration of 56% K and 44% Na by weight [0020].  In an example, Liu discloses K-Na alloy eutectic mixture at 78 wt. % K and 22 wt. % Na [0021]. The rechargeable battery includes a solid polymer electrolyte for conducting Na and K ions [0022], the solid electrolyte includes a Na/K ion conducting membrane [0023] and is disposed between the cathode and anode [abstract]. Examiner notes the solid electrolyte reads on the claimed K+ ion conducting solid electrolyte because the solid electrolyte includes a K ion conducting membrane. Examiner notes that a sodium/potassium liquid metal alloy reads on the claimed molten metal, because that the Na-K mixture is in a liquid/eutectic state, which means the materials were reduced to a liquid, the mixture is also a liquid at room temperature [0020].   Examiner notes that 56% K and 44% Na by weight reads on the claimed Na to K in a range of about 10/90 to about 80/20.(CLAIM 5)  The solid electrolyte is a Na/K ion conducting membrane and is therefore configured to transport K+ ions and or Na+ ions across the ion-conducting solid electrolyte during operation of the secondary battery.(CLAIMS 13, 17 and 18)
Liu further discloses the alloy in concentrations of 40-90 wt. % K is a liquid at room temperature [0021].  Liu further discloses the rechargeable battery is a low temperature battery [0019]. Examiner notes that the Na-K mixture is in a liquid/eutectic state, which means the materials were reduced to a liquid. In order for potassium to be in a liquid state the liquid must be at room temperature or lower. Therefore the rechargeable battery of Liu is configured to operate in a temperature range of about -10°C to about 100°C. (CLAIM 16) 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-12 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over  Liu et al., (US 20150044545), as applied to claim 1 above, and further in view of  Crosbie et al., (Potassium Beta”-Alumina Membranes NPL).
Regarding claims 11-12 and 21-22, Liu discloses all of the limitations as set forth above in claim 1. Liu discloses a sodium (Na)/potassium (K) liquid metal alloy anode [0018] and a K-Na alloy eutectic mixture.  Examiner notes that a sodium/potassium liquid metal alloy reads on the claimed molten metal, because that the Na-K mixture is in a liquid/eutectic state, which means the materials were reduced to a liquid, the mixture is also a liquid at room temperature [0020].  (CLAIMS 21 and 22) Liu does not disclose the K+ conducting solid electrolyte includes a potassium aluminate. Crosbie teaches a secondary battery that includes a K+ ion conducting electrolyte (col.1/ 6-10; col.8/ L 11-12),  the particularly low resistivity of the three-block K-β"-Al2O3 which was recently reported to be comparable to Na-β"-Al2O3 in ion-exchanges single crystals, suggest that low-resistivity polycrystalline K-β"-Al2O3 may be an alternative to the Na-β"-Al2O3 ion-conducting membrane for secondary batteries (col.1/L 6-10). Crosbie further teaches  several factors desired for electrolyte  use  have  been  established:  phase  equivalence  to highly  conductive  single crystals,  mechanical  strength, chemical stability , and  electrical  endurance  to  current  density (col.9/ L 25-29). 
It would have been obvious to one having ordinary skill in the art to use the K-β"-Al2O3 taught by Crosbie as the solid electrolyte of Liu in order to establish mechanical strength and chemical stability. Therefore modified Liu discloses the K+ conducting solid electrolyte includes a potassium aluminate, where the potassium aluminate includes K-β"-alumina. (CLAIMS 11-12)
Claims 6-9 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al., (US 20150044545) as applied to claim 1 above, and further in view of Yazami et al., (WO 2014092654 provided on IDS 02/07/2019).
Regarding claims 6-9 and 19-20, Liu discloses all of the limitations as set forth above in claim 1.  Liu does not disclose the positive electrode compartment includes a liquid solution of a redox active species. 
Yazami discloses a secondary metal battery comprising a liquid anode [0052] the metal may be selected from a group consisting of an alkali metal [0054].  Yazami further discloses a liquid cathode that includes a redox couple system, (claim 6) where the redox couple system includes an oxidized form and a reduced form of a species of a redox reaction [0080].  The liquid cathode includes a redox couple system selected from the group consisting of BrO37Br-, Br2 (aq)/Bf, Br2(l)/Br-, FeO427Fe3+ [0081]. (claims 8 and 9 and 20)  Examiner notes that Br2(aq)/Bf is in an aqueous solution and Br2(l)/Br- is an non-aqueous solution. (claim 7). Liu teaches the Na/K liquid alloy anode [0023], (claims 19 and 20).
It would have been obvious to one having ordinary skill in the art to have the cathode material of Liu include a redox active species which includes Br and/ or Fe as taught by Yazami, in order to aid in improving the energy density and efficiency of the battery by using redox species for its high rate of reaction (rapid reaction kinetics). 
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al., (US 20150044545) as applied to claim 1 above, and further in view of Bradwell et at., (US 9,312,522 provided on IDS  April 22, 2019). 
Regarding claims 14 and 15, Liu discloses all of the limitations as set forth above in claim 1.  Liu discloses on the surface of the solid polymer electrolyte, a protective layer (SEI) can form to stabilize the solid polymer electrolyte and the Na/K liquid alloy anode [0023]. Liu does not disclose a water protective coating on the ion conducting solid electrolyte.  Bradwell discloses an electrochemical cell that is a liquid metal battery that comprises a negative liquid 
Bradwell further discloses an electrically conductive sheath (graphite sheath) may prevent the cathode from wetting up the side walls of the container (col.8/ L 11-13).  The sheath can be used to prevent corrosion and or prevent wetting of the cathode material (col.10/ L 62-66).  The sheath may be a very thin and could be a coating (col.10/ L 67).  Examiner notes that the graphite sheath reads on the claimed water protective coating because the sheath can prevent corrosion and prevents wetting of the materials.
  It would have been obvious to one having ordinary skill in the art to add the conductive sheath (graphite sheath) coating of Bradwell to the SEI layer of Liu in order to prevent corrosion in the battery.  Therefore modified Liu further discloses a water protective coating on the ion conducting solid electrolyte, where the water protective coating includes graphite.  (CLAIM 14 and 15)
Response to Arguments
Applicant’s arguments, filed December 16, 2020have been fully considered and are moot due to the amendments to the claims. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejections are made above. 
The Shaw reference has been withdrawn and new rejection of Liu and Liu in view of Crosbie is added.
Applicant argues that Crosbie only teaches molten K electrodes but does not contemplate an alloy of K beta”-Al2O3, see Crosbie section V. Applicants assertion is not persuasive,  as Crosbie certainly teaches K beta”-Al2O3 for use in a secondary battery in the abstract, section VI 2O3 taught by Crosbie as the solid electrolyte of Liu in order to establish mechanical strength and chemical stability as Crosbie teaches the benefits of using a K-β"-Al2O3  in a secondary battery. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIARA G TRANT whose telephone number is (571)272-4397.  The examiner can normally be reached on Monday- Friday 7:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NIARA TRANT/Examiner, Art Unit 1722        

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722